DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedrich (US Pub. No. 2012/0249133). 
Regarding claims 1-4, 6-7, 9-10 and 12-13, Friedrich teaches an apparatus for position detection, comprising:
a multi-pole magnet (Fig. 7E, item 152) comprising a plurality of pole pairs extending along a multipole extension direction;
a magnetoresistive sensor comprising a first sensor bridge (SE1) sensitive to a first in-plane magnetic field component and a second sensor bridge (SE2) sensitive to a second in-plan magnetic field component, wherein the first sensor bridge and the second sensor bridge are arranged in-plane and are spaced apart along a sensor axis of the magnetoresistive sensor (para. 62);
wherein the multipole extension direction and the sensor axis are rotated by a rotation angle larger than 20 degrees and less than 70 degrees with respect to each other (Fig. 7E);
wherein the multipole extension direction and the sensor axis direction are rotated by a rotation angle of 45 degrees ±5 degrees with respect to each other (para. 67) [claims 2 and 13];
wherein the multipole extension direction corresponds to a straight line or circumferential direction (para. 65, ll. 1-3) [claim 3];
wherein the multipole magnet and the magnetoresistive sensor are arranged relative to each other such that a normal to a mounting surface of the first sensor bridge and the second sensor bridge is perpendicular to a surface of the multipole magnet facing the mounting surface (Fig. 2B) [claims 4, 10];
wherein the multipole magnet (152) is a multipole ring magnet with the plurality of pole pairs of the multipole ring magnet extending along a circumferential direction,
wherein the magnetoresistive sensor is arranged radially outside the multipole ring magnet to allow for a rotational relative movement between the multipole ring magnet and the magnetoresistive sensor (para. 26-27);
wherein a plane spanned by the multipole ring magnet and the sensor axis are rotated by a rotation angle larger than 20 degrees and less than 70 degrees with respect to each other [claims 6 and 12];
a processor configured to compute a relative position between the multipole magnet and the magnetoresistive sensor based on respective output signals of the first sensor bridge and the second sensor bridge, a pole pitch of the multipole magnet, a distance between the first sensor bridge and the second sensor bridge, and the rotation angle (Fig. 4B, item 62’) [claim 7].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of Yamazaki et al. (US Pub. No. 2014/0292322).
Regarding claims 5 and 11, Friedrich teaches all the claimed limitations except for the multipole magnet is a multipole strip magnet with a plurality of pole pair extending in a linear direction, wherein the multipole strip magnet and the magnetoresistive sensor are arranged in parallel to allow for a linear relative movement between the multipole strip magnet and the magnetoresistive sensor. Yamazaki teaches an apparatus for position detection comprising: a multipole strip magnet (30) with a plurality of pole pair extending in a linear direction, wherein the multipole strip magnet (30) and the magnetoresistive sensor (10) are arranged in parallel to allow for a linear relative movement between the multipole strip magnet and the magnetoresistive sensor (Fig. 1). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said multipole magnet into a multipole strip magnet as taught in order to facilitate a position detection in linear direction.
Claim(s) 8 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of Holm et al. (US Pub. No. 2017/0212189).
Regarding claim 8, Friedrich teaches all the claimed limitations except for first magnetization direction of reference layers of magnetoresistors of the first sensor bridge are orthogonal to second magnetization directions of reference layers of magnetoresistors of the second sensor bridge. Holm teaches an apparatus for position detection comprising: first magnetization direction of reference layers of magnetoresistors of the first sensor bridge are orthogonal to second magnetization directions of reference layers of magnetoresistors of the second sensor bridge (para. 41). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetoresistive sensor as taught by Holm within said position detecting apparatus in order to facilitate an accurate position detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852